IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11157
                         Summary Calendar



ROGER DEAN TOLLEY

                Petitioner - Appellant

     v.

GARY L JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION


                Respondent - Appellee

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                 USDC No. USDC No. 4:98-CV-823-Y
                       --------------------
                           July 28, 2000

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Roger Dean Tolley, Texas inmate # 440135, appeals the

dismissal of his petition for habeas corpus relief filed pursuant

to 28 U.S.C. § 2254.   The district court dismissed the petition

after it determined that Tolley’s release on mandatory

supervision rendered his claims for habeas corpus relief moot.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-11157
                                  -2-

       The district court correctly noted that, once federal

jurisdiction has attached in the district court, it is not

defeated by the release of the petitioner prior to the completion

of the proceedings.    Carafas v. LaVallee, 391 U.S. 234, 238

(1968)).    Tolley was incarcerated by reason of the parole

revocation at the time his petition was filed, which is all the

“in custody” provision of § 2254 requires.    Carafas, 391 U.S. at

238.    Thus, despite his subsequent release from imprisonment,

Tolley met the “in custody” requirement of § 2254.

       The district court also correctly noted that, even though

jurisdiction is not defeated when a prisoner is released on

parole, a released prisoner’s claims for habeas corpus relief may

be rendered moot by his release.    The case-or-controversy

requirement demands that “some concrete and continuing injury

other than the now-ended incarceration or parole -- some

`collateral consequence’ of the conviction -- must exist if the

suit is to be maintained.”    Spencer v. Kemna, 118 S. Ct. 978, 983

(1998) (quoting Carafas, 391 U.S. at 237-38)).    The district

court failed, however, to observe that Tolley’s mandatory

supervision, which is the equivalent of parole, has not ended.

       The case-or-controversy requirement demands that “some

concrete and continuing injury other than the now-ended

incarceration or parole -- some `collateral consequence’ of the

conviction -- must exist if the suit is to be maintained.”      523
U.S. 1, 7-8 (1998) (quoting Carafas, 391 U.S. at 237-38).
                             No. 99-11157
                                  -3-

     The extension of Tolley’s parole release date until June 23,

2007, is a consequence of his parole revocation, collateral if

not direct.    Unlike the petitioner in Spencer, who had already

completed his parole when he filed his petition for habeas

corpus, Tolley remains under the restrictions of mandatory

release.    See   id. at 6; cf. United States v. Clark, 193 F.3d
845, 847 (5th Cir. 1999) (defendant appealing extension of

supervised release failed to demonstrate “collateral consequence”

because supervised release had ended when he filed appeal).

Contrary to the magistrate judge’s assessment, it is not release

from his term of re-incarceration, but release from the

restrictions of an extended mandatory release that Tolley seeks.

Thus, Tolley has alleged that he has an actual injury traceable

to the respondent’s purported wrongful parole revocation which

can be redressed by a favorable judicial decision.

     Accordingly, Tolley’s petition for habeas corpus relief is

not moot.    The district court’s dismissal is VACATED, and the

case is REMANDED to the district court for further proceedings.